Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1-3 are objected to because several words, e.g. (process) on line 1 of claim 1, figures, e.g. (Fig. 2) on line 2 of claim 1 are inside parentheses which are not proper.  Please correct.
35 USC 101/112(a) Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention of this application is about a buoyancy-gravity system that uses buoyancy force in side tank 30 on the left side, and gravitational force on the right side to act on the arm load 24 to rotate the wheel.  This concept and system are well known in the art as an inoperative because the buoyancy-gravity forces are not sufficient to rotate the wheel.  In other words, the resistance force is much greater.
Note the following labeled figure 2.


    PNG
    media_image1.png
    939
    751
    media_image1.png
    Greyscale

The system is inoperative because:

2) When the arm load 24 moves into the side tank 30, the static pressure resistance F3 is very high that stops the arm load from entering the tank. This force alone is well known to keep the wheel from moving because the pressure is very high.
3) At the vertical lowest position and vertical highest position, the arm loads are not acted on by neither buoyancy nor gravity forces.  The arm loads are stuck right at those two positions. Even worse, the weights of the arm loads become very high resistance forces at those two positions. 
4) Other resistance force are frictional force and water resistance of all moving parts including arm load, shaft etc. also resist the wheel from rotating.
It’s suggested that the following websites be reviewed regarding perpetual motion buoyancy-gravity systems:
http://www.hp-gramatke.net/pmm_physics/english/page0550.htm
https://physics.stackexchange.com/questions/339539/chain-pump-perpetual-motion-device
https://www.lockhaven.edu/~dsimanek/museum/unwork.htm#buoy3

35 USC 112(a), written description rejections
Claims 1-3 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of this application fails to describe how the system operates.  Several elements including electro-mechanical device , gate valves, speed control mechanisms etc. in claim 1, and gate valves, sensors, one-way valves etc. in claim 2 are not clearly described.  It’s impossible to understand how those elements being connected together to form the claimed invention as claimed. 


35 USC 112(f) Objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including many means; for example, means for arm loads, means for guiding arm load, means for providing speed control mechanisms, means for improving the overall efficiency, means for monitoring , means for provide the leak proof structure etc. have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the disclosure fails to describe those means and/or the equivalent elements to form those means.  The boundaries of those claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Again, note new matter is not allowed.  Applicant may consider filing a continuation-in-part (CIP) application to provide sufficient information for this system.



35 USC 112(b) rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the phrase “A prime mover mechanism (process)” is not clearly understood.  It’s unclear if this claim is an apparatus claim or method claim.  
Several words including “preferable”, “preferably”, “such as” are vague and indefinite and should be avoided in claim language.
A claim should consist of only 1 period to end the claim.  Claim 1 has a period in the middle of the claim after “vacuum” of line 7, claim 2 has a period after line 4, claim 3 has a period after line 5, but no ending period. 
Claim 3 are dependent from two independent claims 1 and 2 which is improper and the scope of the claims cannot be determined.
Most importantly, several claimed limitations are not described in the specification, some are not described at all. It’s unclear how to determine the scope of 
In claim 1:
A prime mover mechanism (process), which can deliver usable mechanical energy arising from the difference in potential energy levels caused by the buoyant and gravitational forces in the system which can be achieved by a preferable embodiment such as an electro mechanical device (Fig.2) comprising a wheel structure imparted with multiple arms (22) and arm loads (24) along with the feeder box (38) to cycle through the side tank (30) filled with a fluidic medium or vacuum.
(1) Means for arm loads (Fig.4) such as solid, liquid or gas packs
(2) Rigidly or loosely coupled arm loads (24) with multiple degrees of freedom
(3) Means for guiding the arm loads (24), such as contoured tracks to guide the arms (22) and arm loads (24)
(4) Vertical or horizontal configurations of this prime mover with linear or non-linear paths
(5) Tandem and parallel configurations for scaling this prime mover to generate more power
(6) Direct drive or indirect drive configurations with belt or chain
 (7) Means for providing speed control mechanisms (8) Means for compacting this prime mover using mini or micro- structures and gate valves (9) Means for improving the overall efficiency, such as profiled arms and arm loads


2. A Feeder box (Fig.3) which provides the interface for navigating the arm loads between different mediums, preferably comprising a combination of Gate valves and/or sensors, one way valves, magnetic doors, automatic shutters, sliding valves and treaded tracks. (1) Means for providing the leak proof structures such as padding with soft materials (2) Means for monitoring, such as sensors for tracking the arm loads movement (3) Means for controlling, such as valves, lids and doors.

Applicant needs to provide sufficient information regarding the bold, underlined limitations above.  Note new matter are not allowed, a continuation-in-part (CIP) application is need to add new matter.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank, Daya, Bedwell, Willmouth, and Forrest disclose buoyancy-gravity systems.







Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/8/2022